PER CURIAM.
The denial of the appellant’s petition to terminate permanent alimony is affirmed because the appellant did not preserve the issue of whether the trial court erred by considering parol evidence. The portion of the appeal challenging the non-final, non-appealable ruling that the appellee is entitled to trial level attorneys’ fees and costs, without setting an amount, is dismissed. See Scullin v. City of Pensacola, 667 So.2d 215, 215-16 (Fla. 1st DCA 1995); see also JB Investments, Inc. v. John B. Kane and Co., Inc., 805 So.2d 900, 900 (Fla. 2d DCA 2001).
ALLEN, DAVIS and BROWNING, JJ., Concur.